The contention of the sheriff is that because the elevator operator is required at times to have custody of civil prisoners, the position falls within the rule laid down by this court inMatter of Flaherty v. Milliken (193 N.Y. 564). The answering affidavit of the secretary of the civil service commission shows that the only contact of the elevator operator with civil prisoners is occasionally when a woman civil prisoner, other than a woman detained as a witness in criminal cases, uses the elevator; that on such occasions the prisoners are not necessarily in the custody of the operator, and that by reason of the construction of the prison an escape could not result from overpowering the operator.
The Special Term granted an order for a peremptory writ of mandamus upon the ground that it is uncontradicted that the custody of civil prisoners is properly part of the duties of the elevator operator; and the order provided *Page 512 
not only that the writ should direct the civil service commission to certify the payroll, but also that it should classify the elevator operator in the exempt or non-competitive class. This order was affirmed by the Appellate Division.
I am unable to concur for affirmance.
As the sheriff may protect himself from financial responsibility for the acts of his appointees by requiring them to give bonds or other security (Civil Service Law, § 14), and as the Constitution (Art. V, § 9) requires that appointments in the civil service of the county shall be made (a) according to merit and fitness, which shall be ascertained so far as practicable (b) by examination, which shall so far as practicable (c) be competitive, it seems inexpedient to extend the doctrine of theFlaherty case to all appointees of the sheriff who have to do with civil prisoners. When the same man is both sheriff's agent as to prisoners detained under civil process and public employee as to prisoners detained under criminal process, the state civil service commission should consider all the duties of the position and classify it as exempt, non-competitive or competitive as the law and the facts dictate. When the custody of civil prisoners is so slight and incidental a part of his duties as in this case, and the sheriff may without inconvenience relieve him from such duties, classification of the position in the competitive class is proper.
The order appealed from should be reversed and the writ dismissed.
CHASE, CUDDEBACK and HOGAN, JJ., concur with WILLARD BARTLETT, Ch. J.; POUND, J., reads dissenting opinion, and HISCOCK and CARDOZO, JJ., concur with him.
Order affirmed. *Page 513